Title: Dismal Swamp Land Company Articles of Agreement, 3 November 1763
From: Dismal Swamp Land Company
To: 



[Williamsburg, 3 November 1763]

Articles of Agreement made and concluded the third day of November One thousand Seven hundred and Sixty three between the several Gentlemen Subscribers here to who have agreed to Associate as a Company for the purpose of taking up and draining a large Body of Land called the Dismal Swamp under the Restriction’s and regulations following, that is to say,
That certain Agents or Trustees be chosen by the Company, who shall deligently and carefully view the said Land and determine in what manner the same shall be drained and improved, and what Sum of money shall from time to time be paid for each share by the proprietor thereof; which money shall be received and laid out in such draining and Improvement by such Agents, who are to render Accounts thereof to a meeting of the majority of the Company when required, and to be subject to their controul, but so as not to set aside any prior contract relating to such draining or Improvement that shall have been made by the Agents with any other Person or Persons—
That upon request every Proprietor of a Share shall pay the Sum of money so proportioned for such share or shall forfeit his title to the Land, and such share shall devolve to the Company upon their paying to such refusing Proprietor what money he shall have advanced in respect of such share, or permit him to sell the share,
That no advantage of Survivorship shall be taken upon the death of a Partner but the heir or devisee of any one of the Company dying, shall hold his share in like manner and subject to the same contribution and forfeiture as in herein provided for the other Members of the Company[—]
That no Member shall have a right to require Partition of the

lands to be made, so as to hold his part in severalty unless the same be agreed to by a Majority of the Company at a General Meeting; but any Member may at any time sell his undevided share or shares, provided he shall previously give notice of his Intentions to sell, to a Majority of the Company at a General Meeting, and give the Company the choice of purchasing the same, if they will give as much as another. And if any Member shall sell his whole share to another Person not of the Company, such purchaser shall have a right to vote in a general meeting of the Company, but if part of a share only be sold the former Member and not the purchaser shall be entitled to such Vote; and if a member shall sell his whole share to many Persons, one of the purchasers only to be chosen by the Compa. shall have a right to such Vote; and no Member shall have more than one Vote at such Meetings notwithstanding he may have more shares than one—
That when a Majority of the Company at a Genl Meeting shall judge a Division of the said Lands proper, the same shall be laid off into Lotts according to the Number of Shares and those Lotts fairly drawn for by the Members—
That the Trustees or Agents to be chosen by the Company shall, if required, give Bond and security for the faithful discharge of the Trust reposed in them.

William Nelson
Thos Nelson
Robert Burwell
Go: Washington
Thomas Walker
Fielding Lewis
J. Syme
S. Gist
Robt Tucker
Wm Waters

